Citation Nr: 1224705	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  11-02 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the neck.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of an injury to the back.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, E.M, G.M. and K.T.




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to December 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Oakland, California, VA Regional Office (RO).  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2012.  

The issue of entitlement to service connection for a neck disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1.  In an October 1977 rating action, the RO denied service connection for low back strain and in a November 1977 letter notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  The evidence received since the October 1977 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's low back claim.

3.  It is at least as likely as not that chronic lumbar strain is related to active service.  

CONCLUSION OF LAW

1.  The October 1977 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  Evidence received since the October 1977 rating decision is new and material; the claim of entitlement to service connection for low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2011).

3.  Chronic lumbar strain was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's low back disability claim and grants service connection chronic lumbar strain.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

The Veteran asserts that service connection is warranted for low back disability because the condition has been chronic since an in-service injury.  In an unappealed October 1977 rating decision, the RO denied service connection for low back strain.

Because the veteran did not submit a Notice of Disagreement (NOD) to the October 1977 rating decision denying service connection for hypertension, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2001).  In addition, new and material pertinent to the claim received by VA within one-year of the determination.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the RO's October 1977 rating decision consists of medical records showing that the Veteran has low back strain and his statements and testimony that he has had chronic low back problems since an in-service injury.  In addition, also newly of record is an April 2008 statement corroborating the occurrence of the in-service injury that was drafted by a service colleague.  The Board finds that this evidence raises a reasonable possibility of substantiating the claim.  Shade.  As such, the evidence is new and material and the claim is reopened.  As such, the Board will adjudicate the merits of the claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts entitlement to service connection for residuals of an injury to his back as a result of a fall during service in December 1943, and while the service medicals reflecting treatment are unavailable, testimony at the hearing was to the effect that the Veteran was standing atop pallets that had been fork lifted onto the trailer of his truck, and that while in the process of tying down the load, the forklift accidentally hit the back of the trailer, knocking him off of the pallets and onto the ground, landing him on his back.  Transcript at 8-12 (2012).  The Veteran further testified that he was admitted as an inpatient in January 1944 immediately after the fall for approximately one month and that the doctor informed him that he had fractured his spine.  Id.  In addition, he stated that following his release from the hospital, he continued to have treatment at the clinic for therapy in the form of traction, whirlpools and the like, and that he has had continuing symptoms associated with lumbar strain since separation.  Id.  In addition, the Veteran's spouse and two friends testified to having known the Veteran for decades and that he had always complained of back pain in association with the in-service injury.  Id. at 12-13.  

Further, in a February 2008 statement in support of the claim, the Veteran noted that after being released from the hospital during service, he was placed on permanent light duty until deployed to Okinawa, and in an April 2008 statement, a fellow service member noted having served in the same unit as the Veteran at the time of the fall and that upon seeing him two weeks later, he was using crutches and was replaced as squad leader as a result of the back injury.  In addition, Social Security Administration (SSA) records reflect a determination of disability in the 1970s, and the 1981 determination notes disability due to the back.  

In this case, there is credible evidence of an in-service injury, the Veteran has competently reported that he has had back problems since separation from service, and in a March 2008 VA treatment record, chronic back pain due to an injury during service was noted.  The evidence in this case in at least equipoise, and thus, resolving all doubt in the Veteran's favor, service connection for chronic lumbar strain is warranted.  


ORDER

New and material evidence to reopen claim of service connection for low back disability has been presented; to this extent, the appeal is granted.

Service connection for chronic lumbar strain is granted.  

REMAND

The Veteran asserts entitlement to service connection for residuals of injuries to his neck as a result of a fall during service in December 1943.  Having reviewed the evidence, the Board finds further development is.  

Testimony at the hearing was to the effect that the Veteran was standing atop pallets that had been fork lifted onto the trailer of his truck, and that while in the process of tying down the load, the forklift accidentally hit the back of the trailer, knocking him off of the pallets and onto the ground, landing him on his back.  Transcript at 8-12 (2012).  The Veteran further testified that he was admitted as an inpatient in January 1944 immediately after the fall for approximately one month and that following his release from the hospital, he continued to have treatment at the clinic for therapy in the form of traction, whirlpools and the like, and that he has had continuing symptoms since separation.  Id.  

In addition, the Veteran's spouse and two friends testified to having known the Veteran for decades and that he had always complained of neck pain in association with the in-service injuries.  Id. at 12-13.  Further, in an April 2008 statement, a fellow service member noted having served in the same unit as the Veteran at the time of the fall and that upon seeing him two weeks later, he was using crutches and was replaced as squad leader as a result of the injuries sustained.  

In addition, SSA determinations submitted by the Veteran reflect a determination of disability in the 1970s, and the 1981 determination notes disability due to the neck and back.  The Board notes that a review of the 1981 SSA exhibit list reflects that not all of the medical records upon which the disability determinations were based have been associated with the claims file, such as a June 16, 1980 medical report from Dr. Andrews, et al.  Because the SSA's decision and the records upon which the agency based its determination are relevant to VA's adjudication of the Veteran's claims, VA is obliged to attempt to obtain and consider the complete records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-2000 (2006).  As such, the Board has no discretion and must remand this appeal to obtain the complete SSA records.  

Further, in a January 2008 statement in support of the claim, the Veteran reported having treatment at the VA Palo Alto Health Care System (VAPAHCS) Livermore facility from 1981 to 1984.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  Thus, the RO must attempt to obtain these records.  

In addition, there is competent evidence of an in-service injury, the Veteran has competently reported that he has had neck problems since separation from service, a July 1981 private record notes a cervical discectomy.  To date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of his neck conditions.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service neck symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  Contact the SSA directly and request that it provide copies of all records developed in association with disability determinations, that have not already been associated with the claims folder, for incorporation into the record.  All efforts in this regard must be documented in the claims folder.  

3.  Obtain any outstanding records of the Veteran's treatment for neck problems since service.  This must include any records of his treatment at the VA Palo Alto Health Care System (VAPAHCS) Livermore facility from 1981 to 1984 as well as VA care dated since March 2008.  

4.  After associating any outstanding records with the claims folder, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any neck disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be conducted, and all findings should be reported in detail.  The examiner must discuss the Veteran's in-service complaints and/or any reports of a continuity of symptoms since service, and any contemporaneous findings, and indicate whether it is at least as likely as not that any neck condition is related to or had its onset in service, to include as a result of the fall from the trailer during service, or related to the service-connected back disability.  In offering this impression, please discuss the Veteran's competent report of the in-service injury and complaints and continuity of symptomatology, as well as the testimony of the witnesses at the hearing and the April 2008 statement from the fellow service member.  The rationale for all findings and conclusions should be set forth in a legible report.  

5.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


